DETAILED ACTION
This supplemental response is being formulated to make a correction in the Office Action mailed on 04/01/2021.  Please vacate/withdrawn the Office Action mailed on 04/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg U.S. Publication No. (20050194011 A1) in view of Walker et al. U.S. Publication No. (20080302367 A1).
With respect to claim 1, Osterberg substantially discloses a safe sexual behavior aid (14, fig.3), the safe sexual behavior aid [0019] having a main body  (42 or 38, fig.3) with a first side (where element 38 is located) and a second side (the opposite side of element 38 shown in fig.3), 
Osterberg substantially discloses the invention as claimed except so that a user's finger being sleeved in the finger sleeve portion, and then the mouth and tongue contacting with the first side to make oral sex with a recipient clinging to the second side, and the user being capable of clearly distinguishing the first side of the main body where the mouth and tongue 10contacting with, and the second side where the recipient clinging to, thereby achieving the effect of safe oral sex.  
Walker et al. however, teaches an oradent comprising a sheet (F, fig.4) comprising an opening (G) and a sleeve portion (H), the oradent when properly positioned, the oradent will fully cover the  genitalia area including the anus. The area which covers the vagina and anus (F) and (FIG. 4F) would contain a wide array of flavors, a wide range of sizes and a variety of colors including transparent [0024].
In view of the teachings of Walker et al., it would have been obvious to tone of ordinary skill in the art before the effective filing date of the invention to utilize the safe sexual behavior aid of Osterberg by incorporating a sheet having an areas which covers the vagina and anus to provide protection from sexually transmitted diseases when engaged in oral sex [0004] of Walker et al.
	With respect to claim 2, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except a width of an end edge of the finger sleeve portion connected to the second side is greater than a width of an end edge away from the second side.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the width of an end edge of the finger sleeve portion In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 4, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed.  Osterberg further discloses the end edge of the finger sleeve portion away from the second side is formed with a closed end (the edge opposite where element 37 is located is a closed end as shown in fig.3).  
With respect to claim 5, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed.  Osterberg further discloses a sleeve ring (28) is formed 20at a position of the opening of the finger sleeve portion (12, fig.3).  
With respect to claim 10, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed.  Walker et al. further teaches the main body is composed of stretchable elastic materials such as  latex (abstract) and [0013], [0019] and [0023] that is hypo-allergenic.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Walker et al. as applied to claim 1 above, and further in view of Grubman U.S. Patent No. (4,781,709).
With respect to claim 153, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except an end edge of the finger sleeve portion away from the through hole is formed with an opening.  
Grubman  however, teaches a disease-prophylactic sex-device (figs.1-2) in the nature of an improved condom reducing potential risk of acquiring one or more diseases during copulation 
In view of the teachings of Grubman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end edge of the finger sleeve portion away from the through hole of Osterberg by incorporating an opening for catching liquid.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Walker et al. as applied to claim 1 above, and further in view of Delson U.S. Patent No. (5,513,654).
With respect to claim 6, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except at least one anti-slip portion is formed in the finger sleeve portion.
Delson however, teaches a condom having a sleeve portion (shown in fig.1) wherein the sleeve portion comprising an anti-slip interior surface of the inventive  condom tends to grip the penile skin as the sheath is unrolled ([Col.17], lines 36-40).
In view of the teachings of Delson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger sleeve portion of Osterberg/Walker et al. by incorporating an anti-slip portion on the interior of the finger sleeve for gripping the penile skin ([Col.17], lines 36-40) of Delson. 

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Walker et al. as applied to claim 1 above, and further in view of Johnson U.S. Patent No. (5,785,052).
With respect to claim 7, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except the main body is 10formed with at least one coating.
Johnson however, teaches a protective mask that will help prevent the wearer from coming in contact with communicable diseases ([Col.10], lines 7-8) having at least one coating (lubricant) on the first side ([Col.11], lines 42-47).  
In view of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body portion with at least one coating for providing comfort to the skin of the user.
With respect to claim 8, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except the main body is formed with at least one protrusion on the second side. 
Johnson however, teaches a protective mask that will help prevent the wearer from coming in contact with communicable diseases ([Col.10], lines 7-8) having protrusions (15c) which are receptacle protuberances formed as ridges, disks, bulges, tentacles, or knobs on the well-defined chin guard ([Col.11], lines 42-47).
In view of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Osterberg/Walker et al. by incorporating at least one protrusion on the second side for reducing the stress created on the anatomy of the user.
.  Johnson further teaches the main body is formed with a lubricating layer on the second side ([Col.11], lines 42-47) for providing comfort to the skin of the user.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Walker et al. as applied to claim 1 above, and further in view of Heasley U.S. Publication No. (20040126739 A1)
 	With respect to claim 9, the combination of Osterberg/Walker et al. substantially discloses the invention as claimed except the main body is 5attached with a protective layer on the first side.  
	Heasley however, teaches a rubber dam frame to be utilized over the mouth of the user; wherein a plastic or composite frame having a pressure sensitive adhesive applied to the frame and covered with a release liner is another alternative means of attaching a rubber dam to a disposable rubber dam frame [0029].
In view of the teachings of Heasley, it would have been obvious to one of ordinary skill in the  art before the effective filing date of the invention to modify the main body of Osterberg/Walker et al. by incorporating a protective layer on the first side for preventing contamination of the first side of the main body prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786